Citation Nr: 0609431	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion.


WITNESS AT HEARING ON APPEAL

Appellant.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from August 1954 until August 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


REMAND

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that further development of the 
records is necessary.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Specifically, the Board finds VA's duty to assist was not 
satisfied in this case.  Under 38 U.S.C.A § 5103A, VA has a 
duty to assist the veteran and must make reasonable efforts 
to obtain relevant records that the veteran adequately 
identifies and authorizes VA to obtain.  This duty is 
heightened in a case where records in the control of the VA 
are unavailable due to no fault of the veteran.  Dixon v. 
Derwinski, 3 Vet.App. 261, 263 (1992).  In such 
circumstances,  VA is to advise the veteran of his right to 
submit alternate sources of evidence to support his claims, 
including statements from service medical personnel, 
"buddy" statements or affidavits and other forms of lay 
evidence.  Id.
 
In this case, the only service record in evidence is the 
veteran's discharge examination report.  The RO searched for 
service medical records and was informed the records were 
unavailable.  Subsequently, the RO provided information to 
search for alternative source records but again was informed 
the records were unavailable.  The RO made a formal finding 
on the unavailability of service medical records in April 
2004.  

VA notified the veteran of the fact that it was unable to 
locate his service medical records via telephone in April 
2004.  During this conversation, VA advised the veteran of 
the evidence in the file and requested the veteran provide 
the service medical records within 10 days.  The veteran 
replied he did not have any service medical records.  VA, 
however, did not advise the veteran that he could obtain 
other evidence, such as lay affidavits,  to support his 
claims. 

VA sent a duty to assist letter to the veteran in January 
2004 which does indicate the option of providing lay 
statements.  In response to this letter, the veteran provided 
a statement in January 2004 indicating he had no records 
concerning hearing loss or tinnitus.  While the initial 
letter sent to the veteran in 2004 would normally be 
sufficient to satisfy VA's duty to assist, in this case the 
records are unavailable and therefore trigger the heightened 
duty of Dixon.  As such, the Board finds that VA should have 
advised the veteran of the option of providing alternate 
forms of evidence to substantiate his claim when it advised 
the veteran that the service medical records were 
unavailable.

Further, it appears that there are private medical records 
that have not been obtained.  For example, statements in the 
May 2004 VA examination indicate the veteran had a primary 
care physician, Dr. Dean, with whom he intended to follow up 
with for treatment.  A magnetic resonance imaging test (MRI) 
on file also refers to R. Wesley Dean, M.D.  However, records 
from Dr. Dean are not associated with the claims file.  






Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should advise the appellant 
of the option of submitting lay 
testimony and other alternate sources 
of evidence in support of his claim.  
Such alternate forms of evidence 
include, but are not limited to, 
letters to and from the veteran during 
the course of military service that 
corroborate his account of in-service 
acoustic trauma; letters of 
commendation or appreciation dating 
from his military service, detailing 
his account of in-service acoustic 
trauma; accounts, statements, and 
letters from family, friends, 
acquaintances, and co-workers, 
detailing the makers' recollection of 
the development of the veteran's 
hearing loss; and post-service 
employment physical examinations, 
insurance claims, and any other 
material that would indicate that the 
veteran had (a) in-service acoustic 
trauma as he reported and (b) that such 
acoustic trauma resulted at the time of 
discharge from service or, as expressed 
by competent medical evidence, an 
eventual hearing loss.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

2.	The RO/AMC should contact the veteran 
and ask him to specify all dates of 
treatment for hearing loss and tinnitus 
since his separation from service.  The 
RO should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims 
file.  The veteran should be 
specifically asked to complete an 
authorization for release of medical 
records for the treatment he received 
from R. Wesley Dean, MD and the RO 
should obtain and associate those 
records with the claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


